         Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    ARMOUR CAPITAL MANAGEMENT LP,
        Plaintiff,

         v.                                                        No. 3:17-cv-00790 (JAM)

    SS&C TECHNOLOGIES, INC.,
         Defendant.

                         ORDER RE PENDING MOTIONS IN LIMINE

        Plaintiff ARMOUR Capital Management LP (“ACM”) is a registered investment advisor

that focuses on mortgage-related securities. In mid-2014, ACM sought to purchase a package of

software and services to assist in managing client portfolios. For several months ACM engaged

in discussions for this purpose with defendant SS&C Technologies, Inc. (“SS&C”). The

discussions focused on SS&C’s software product known as “CAMRA.” The parties eventually

entered into a Master Agreement in December 2014 but—for reasons hotly disputed by the

parties—the implementation of CAMRA with ACM did not succeed after many months of

efforts on both sides.

        ACM sued SS&C in 2017, and the parties have remained enmeshed in years of litigation

about their failed business relationship. I have previously ruled on numerous dispositive

motions, 1 and the trial of this action will now proceed next week on two of ACM’s claims: (1)

that SS&C engaged in pre-contractual negligent misrepresentations, and (2) that SS&C’s pre-




1
 See ARMOUR Capital Mgmt. LP v. SS&C Techs., Inc., 2018 WL 1368908 (D. Conn. 2018) (ruling on motion to
dismiss); ARMOUR Capital Mgmt. LP v. SS&C Techs., Inc., 2019 WL 688308 (D. Conn. 2019) (ruling on motion to
dismiss counterclaims); ARMOUR Capital Mgmt. LP v. SS&C Techs., Inc., -- F. Supp. 3d. --, 2019 WL 4307001 (D.
Conn. 2019) (ruling on motion for summary judgment).

                                                     1
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 2 of 20



contractual conduct violated the Connecticut Unfair Trade Practices Act (“CUTPA”).

       On January 3, 2020, I conducted a hearing on the parties’ respective motions in limine. In

light of the parties’ arguments at this hearing and my further consideration of the parties’ papers,

this ruling now addresses seriatim the multiple motions in limine. I will first discuss the motions

that seek general limitations on the scope of trial evidence before turning to the motions relating

to expert testimony.

       SS&C’s first motion in limine to preclude punitive damages (Doc. #214-1)

       SS&C moves in limine to preclude evidence, testimony, or argument relating to punitive

damages on the ground that none of ACM’s remaining claims could support an award of punitive

damages. The complaint, however, seeks an award of punitive damages for both the negligent

misrepresentation and CUTPA claims. Doc. #35 at 19, 21. A cause of action under CUTPA

allows for the recovery of punitive damages if it is shown that the defendant engaged in

outrageous conduct, such as with a bad motive or reckless indifference to the rights of others.

See, e.g., Doctor's Assocs., Inc. v. Kaur, 2019 WL 7290950, at *2 (D. Conn. 2019). Similarly, for

a common law claim like negligent misrepresentation, punitive damages may be awarded if the

evidence shows a reckless indifference to the rights of others or an intentional and wanton

violation of those rights. See Dunn v. Peter L. Leepson, P.C., 79 Conn. App. 366, 371 (2003).

Accordingly, I will deny SS&C’s motion without prejudice to renewal at the close of trial

evidence if SS&C has grounds at that time to argue that the evidence is not legally sufficient to

allow for a jury finding of intentional misconduct or reckless indifference as required to sustain a




                                                 2
         Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 3 of 20



claim for punitive damages. 2

        SS&C’s second motion in limine to preclude evidence of lost employee time
        (Doc. #214-1)

        SS&C moves in limine to preclude evidence, testimony, or argument relating to damages

resulting from “lost employee time” that ACM’s employees allegedly devoted to trying to

implement CAMRA. SS&C relies on the following damages limitation set forth in Section 6.2.2

of the parties’ Master Agreement:

                 Exclusion of Consequential Damages and Absolute Limitation on
                 SS&C's Liability. SS&C is not liable for any indirect, special,
                 incidental or consequential damages of any kind, including without
                 limitation, loss of profits, loss of use, business interruption, loss of
                 data, or cost of cover in connection with or arising out of the
                 furnishing, performance of any services under the Master
                 Agreement, any Attachment or any Work Request, or use of the
                 Software furnished hereunder or for breach of this Master
                 Agreement, whether alleged as a breach of contract or tortious
                 conduct, even if SS&C has been advised of the possibility of such
                 damages.
For essentially the same reasons that I have previously ruled that the Master Agreement’s merger

clause does not preclude a claim for negligent misrepresentation stemming from pre-contractual

conduct, ARMOUR Capital Mgmt. LP, 2019 WL 4307001, at *4-*5, and because of the absence

of specific language in Section 6.2.2 purporting to limit SS&C’s liability for pre-contractual

conduct, I conclude that Section 6.2.2 does not apply to limit the scope of damages that may be

awarded as a result of pre-contractual tortious conducting involving negligent misrepresentation

and CUTPA violations. If ACM was wrongly induced in the first place to enter into the Master

Agreement, it makes little sense to hold ACM to a limitation on damages that it was wrongly

induced to agree to as part of the Master Agreement. Accordingly, I will deny SS&C’s motion in


2
  Although as discussed later in this ruling I will grant SS&C’s third motion in limine to preclude ACM from resting
its claims on intentional misrepresentations, I understand that punitive damages may be predicated on evidence of
intentional or reckless conduct distinct from intentional misrepresentations.

                                                         3
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 4 of 20



limine with respect to lost employee time.

       SS&C’s third motion in limine to preclude characterization of evidence as lies or as
       intentional misrepresentations (Doc. #214-1)

       SS&C moves in limine to preclude any evidence, testimony, or argument that

characterizes SS&C as lying, making intentional misrepresentations, or otherwise intentionally

deceiving or misleading ACM. As SS&C notes, I have previously dismissed ACM’s claim for

intentional misrepresentation for failure to have pleaded the claim with sufficient particularity as

required under Fed. R. Civ. P. 9(b). See ARMOUR Capital Mgmt. LP, 2018 WL 1368908, at *6.

SS&C argues that ACM should not be allowed to undo this ruling by injecting argument and

claims of intentional misrepresentation at trial. I agree. Although I declined to dismiss ACM’s

negligent misrepresentation claim for failure to comply with the pleading requirement of Rule

9(b), it was on the basis that this claim as pleaded relied solely on negligent—rather than

intentional—misrepresentations. Ibid.; see also Doc. #35 at 20-21. It is true that a claim for

negligent misrepresentation may be based not only on statements that a defendant knew to be

false but also should have known to be false. See Coppola Const. Co. v. Hoffman Enterprises

Ltd. P'ship, 309 Conn. 342, 351–52 (2013). Still, a negligent misrepresentation or a CUTPA

claim is equally subject to the pleading requirements of Rule 9(b) to the extent that it rests on

fraud or intentional misrepresentations, as distinct from negligent or reckless conduct. See

Karazin v. Wright Med. Tech., Inc., 2018 WL 4398250, at *6 (D. Conn. 2018) (concluding that

Rule 9(b) applies to a negligent misrepresentation claim where it was “couched in fraud-like

terms of known falsity”), reconsideration denied, 2018 WL 6067235 (D. Conn. 2018); Milo v.

Galante, 2011 WL 1214769, at *8-*9 (D. Conn. 2011) (discussing how Rule 9(b) applies to

negligent misrepresentation and CUTPA claims to the extent they are based on alleged



                                                  4
          Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 5 of 20



fraudulent statements).

          Consistent with my ruling dismissing ACM’s claim for intentional misrepresentations

and to prevent an end-run of Rule 9(b)’s requirement that allegations of fraud be pleaded with

particularity, I will preclude ACM from predicating its negligent misrepresentation or CUTPA

claims on an argument that SS&C engaged in intentional misrepresentations. Accordingly, I will

grant SS&C’s motion in limine to the extent that it seeks to preclude ACM from adducing

evidence or argument of intentional misrepresentations that resulted in ACM’s agreement to

purchase CAMRA. This ruling does not preclude ACM from challenging the credibility of

SS&C’s witnesses or otherwise arguing that SS&C acted intentionally in a manner apart from the

making of misrepresentations that serve as the basis for ACM’s negligent misrepresentation and

CUTPA claims. Nor does this ruling necessarily limit the scope of the Court’s jury instructions

subject to further discussions with counsel.

          SS&C’s fourth motion in limine to preclude ACM from trying a breach of contract or
          warranty case (Doc. #214-1)

          SS&C moves in limine to preclude ACM from presenting to the jury a case based on the

previously dismissed claims of breach of contract and breach of warranty. I will grant this

motion on the ground that the breach of contract claim was dismissed and that the parties’

contract, the Master Agreement, bars a breach of warranty claim. This ruling, however, is

without prejudice to the introduction of post-contractual evidence to the extent that such

evidence is shown to be relevant to the pre-contractual negligent misrepresentation and CUTPA

claims.

          SS&C’s fifth motion in limine to preclude evidence of Bimini Capital Management
          (Doc. #214-1)

          SS&C moves in limine to preclude adverse evidence, argument or testimony concerning a

                                                 5
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 6 of 20



different SS&C mortgage REIT client known as Bimini Capital Management (“Bimini”). SS&C

argues that this evidence is not relevant because SS&C did not contract with Bimini until

September 2015—approximately nine months after its entry into the Master Agreement with

ACM—and because the Bimini evidence will lead to a “mini-trial within the trial” and will be

used for prejudicial propensity purposes. I do not agree.

       To begin with, it is well-established that a defendant’s subsequent conduct may be

relevant to a jury’s consideration of the significance or nature of a defendant’s prior conduct.

See, e.g., Associated Constr. / AP Constr., LLC v. Hanover Ins. Co., 2018 WL 3998971, at *9

(D. Conn. 2018) (“Subsequent conduct may be probative of whether a declarant knew or should

have known a statement was false at the time it was made.”) (quoting Glazer v. Dress Barn, Inc.,

274 Conn. 33, 76 (2005)). Here, ACM argues that—to the extent that SS&C’s implementation of

CAMRA failed with Bimini and to the extent that Bimini is substantially similar to ACM—that

SS&C should have known that the representations it was making to ACM were false. Given the

time lapse of nine months, this inference seems a bit tenuous to me. But I am not prepared to say

that such evidence fails altogether to meet the broad standard of relevance, which looks simply to

whether “it has any tendency to make a fact more or less probable than it would be without the

evidence,” and if “the fact is of consequence in determining the action.” Fed. R. Evid. 401

(emphasis added); see also Fed. R. Evid. 402 (all relevant evidence generally admissible).

       But beyond the issue of what SS&C should have known, I conclude that the Bimini

evidence is relevant to the issue of whether the representations made by SS&C were false at all.

ACM argues in essence that it was false for SS&C to claim that CAMRA could be implemented

on the basis of a hybrid “hosted” model similar to the model it also pursued with Bimini—a

method allegedly distinct from SS&C implementation of CAMRA with other mortgage REIT


                                                 6
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 7 of 20



customers. If so, then the failed implementation with Bimini is relevant to whether SS&C’s

specific representations about implementation to ACM were false in the first place (regardless

whether it also shows that SS&C should have known this to be so). Moreover, to the extent that

the representations made to Bimini were similar to those made to ACM and to the extent that

Bimini relied on those representations, the Bimini evidence is relevant to the issue of reasonable

reliance on the allegedly false representations.

       Having concluded that the Bimini evidence meets the test of relevance under Fed. R.

Evid. 401, I conclude that its probative value is not substantially outweighed by unfair prejudice.

Rule 403 of the Federal Rules of Evidence provides that “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. As stated by counsel for ACM

during the course of the January 3 hearing on the motions in limine, the Bimini evidence will be

quite limited in scope: it will consist of an approximately two-hour deposition of a Bimini

representative and limited other testimony. Although SS&C will be fully entitled to respond to

this evidence, I am not convinced that there will be a protracted “mini-trial” about Bimini that

would distract or confuse the jury.

       Likewise, I conclude that the Bimini evidence is not improper propensity evidence. Rule

404 provides in part that “[e]vidence of a crime, wrong, or other act is not admissible to prove a

person's character in order to show that on a particular occasion the person acted in accordance

with the character.” Fed. R. Evid. 404(b). The Second Circuit, however, “follows the

‘inclusionary’ approach, which admits all ‘other act’ evidence that does not serve the sole

purpose of showing the defendant's bad character and that is neither overly prejudicial under


                                                   7
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 8 of 20



Rule 403 nor irrelevant under Rule 402.” United States v. Moran-Toala, 726 F.3d 334, 345 (2d

Cir. 2013). The factors relevant to determining the admissibility of “other act” evidence include

whether (1) the evidence is offered for a proper purpose, (2) the evidence is relevant to a

disputed issue pursuant to Rule 402, (3) the probative value of the evidence is substantially

outweighed by its potential for unfair prejudice pursuant to Rule 403, and (4) the evidence was

admitted in conjunction with an appropriate limiting instruction, if requested. Ibid.

       Here, I have concluded that the Bimini evidence is offered for a proper non-propensity

purpose, as discussed above, that it is otherwise admissible as relevant evidence under Rule 402,

that it is not subject to preclusion for reasons of unfair prejudice under Rule 403, and I will give

a limiting instruction to the jury that such evidence should not be considered as propensity

evidence if SS&C so requests. Accordingly, I will deny SS&C’s motion in limine to preclude

Bimini evidence.

       SS&C’s sixth motion in limine regarding seven statements (Doc. #214-1)

       SS&C moves in limine to preclude ACM from relying on seven particular statements it

cites, which SS&C argues are non-actionable as a matter of law. SS&C does not argue that these

statements would not be admissible for general purposes at trial. Because the statements are

admissible at trial, there is no need for me at this time to determine as a matter of law whether

these seven statements are non-actionable, and I prefer to see how they are presented in context

at trial. Accordingly, I will deny SS&C’s motion in limine without prejudice to SS&C’s renewal

of its motion with respect to any non-actionable statements at the time of the final jury

instruction charge conference.

       SS&C’s seventh motion in limine to preclude electronic chats (Doc. #214-1)

       SS&C moves in limine to preclude ACM’s introduction of electronic conversations

                                                  8
          Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 9 of 20



(“chats”) produced by SS&C during the course of discovery. As discussed at the January 3

hearing, I cannot rule on this motion until ACM identifies the particular conversations within the

compendium of approximately 600 pages of electronic chats that it proposes to introduce..

Accordingly, I will defer ruling on this motion pending ACM’s identification of any specific

conversations it proposes to introduce and ACM’s showing of why each conversation is

admissible.

       ACM’s motion in limine #1 regarding evidence of other SS&C customers (Doc. #222)

       ACM moves to preclude any evidence, reference, or argument concerning or relating to

any allegedly successful CAMRA implementations. I will deny in part and grant in part this

motion.

       I will deny the motion insofar as SS&C would rely on allegedly successful

implementations by the seven mortgage REIT customers that it identified in its PowerPoint

presentation of June 2, 2014: Annaly/Chimara, Western Asset Mortgage Capital, Apollo

Residential Mortgage Trust, CYS, Ares, and New York Mortgage Trust. Doc. #237-1 at 6.

Because ACM’s complaint specifically alleges that SS&C made misrepresentations in its

presentation of June 2, 2014, Doc. #35 at 5 (¶ 16), and that it made misrepresentations “including

its implementation and use for other customers like ACM,” id. at 8 (¶ 23), I conclude that SS&C

is entitled to defend against this claim and that ACM was well on notice that SS&C would very

likely rely on its allegedly successful implementations with respect to these customers.

Moreover, in view that ACM’s own expert (Steven Kursh) identifies reliance on these customers

as misleading, see, e.g., Doc. #217 at 23-24 (¶¶ 99-100), this is further reason to allow SS&C to

respond with its own evidence about these particular customers.




                                                9
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 10 of 20



       I am not persuaded by ACM’s claim that it was blocked from engaging in discovery

about these specific customers. As discussed at the prior discovery hearing of October 18, 2018,

ACM’s prior motions to compel were focused on allegedly unsatisfied customers, not allegedly

satisfied customers. To the extent that ACM claims that SS&C resisted its discovery with respect

to its customers, there is no record that ACM raised this issue with the Court in an effort to

specifically pursue discovery as to the seven mortgage REIT customers identified in the June 2,

2014, presentation and despite ACM’s knowing that these particular customers were put at issue

by the allegations of its complaint.

       Nor am I persuaded by ACM’s claim that evidence with respect to these customers is not

proper because of any alleged dissimilarities with respect to these customers (such as whether the

CAMRA product was licensed, hosted, or outsourced). These differences go to the weight of any

reliance by SS&C on these customer experiences, not their relevance to ACM’s claim of

negligent misrepresentations and a CUTPA violation. For the reasons stated by SS&C in its

memorandum in opposition and because ACM has put these specific customers at issue in its

complaint, ACM’s reliance on “experience of others” cases is misplaced. Doc. #237 at 7 (citing

Hall v. Burns, 569 A.2d 10, 15 (Conn. 1990) and Williams Ford Inc. v. Hartford Courant Co.,

657 A.2d 212, 218 (Conn. 1995)).

       Nor will I grant ACM’s request for further discovery at this time with respect to these

customers. The discovery period has closed, and it is time for the trial of this action rather than a

continuance to engage in more discovery.

       Although I will deny the motion to preclude SS&C from relying on allegedly successful

implementations by the seven mortgage REIT customers, I will otherwise grant the motion to

preclude evidence concerning SS&C’s allegedly successful CAMRA implementations with

                                                 10
       Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 11 of 20



respect to all other customers. Evidence about more customers would be cumulative and of far

less probative value. Especially as to those customers whom SS&C did not identify in its pre-

contractual presentations to ACM, there is a concern about fair notice as well. Accordingly,

unless ACM opts to open the door to inquiry about whether CAMRA has been successfully

implemented with other customers, SS&C may not adduce testimony or other evidence about

other alleged successful implementations with other customers. Although SS&C may adduce

evidence of the names and number of customers that used CAMRA as of December 2014, SS&C

may not adduce further testimony or evidence concerning whether its customers—other than

seven mortgage REIT customers discussed above—had successful implementations of CAMRA.

Accordingly, I will deny in part and grant in part ACM’s motion to preclude evidence of other

customers.

       ACM’s motion in limine #2 to exclude any reference to or argument related to certain
       post-contractual conduct (Doc. #216)

       ACM moves to categorically preclude any evidence of, reference to, or argument

concerning or arising out of the parties’ post-contractual conduct unless introduced by ACM to

establish the falsity and awareness of SS&C’s pre-contractual misrepresentations, to show

damages, or to rebut SS&C’s arguments.

       I will deny this motion for substantially the reasons stated by SS&C in its opposition.

Doc. #238. Although both the negligent misrepresentation and CUTPA causes of action involve

SS&C’s pre-contractual conduct, it is clear that post-contractual conduct of both parties may

shed light on the nature and significance of pre-contractual conduct as well as on the issue of any

damages ACM ultimately sustained as a result of SS&C’s allegedly wrongful pre-contractual

conduct. I cannot agree with ACM’s categorical request that only ACM be allowed to adduce

such post-contractual evidence. Accordingly, I will deny ACM’s motion in limine as to post-
                                                11
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 12 of 20



contractual conduct without prejudice to the right of either party to object to any specific post-

contractual evidence to the extent that such evidence is not properly admissible with respect to

the negligent misrepresentation and CUTPA claims predicated on pre-contractual

representations.

       ACM’s motion in limine #3 to exclude any evidence of the management agreements
       and collateral-source payments (Doc. #219)

       ACM moves to preclude any evidence, reference, or argument concerning or arising out

of its management agreements with two other entities—ARMOUR Residential REIT, Inc. and

Javelin Mortgage Investment Corp.—on the ground that such evidence of payments to ACM by

these two entities is barred under the collateral source rule.

       I will deny this motion for substantially the reasons stated by SS&C in its opposition.

Doc. #240. As SS&C notes, the management agreements and payment arrangements are relevant

and probative of an important issue with respect to ACM’s choice of the hosting relationship.

The probative value of this information is not substantially outweighed by the potential for

prejudice under Fed. R. Evid. 403. This ruling is without prejudice to ACM’s adducing evidence

that it intends to repay the amounts it received from these entities in the event that it prevails in

this action. This ruling is also without prejudice to ACM’s proposal of a limiting instruction to

the extent that ACM is concerned that the jury might reduce any damages award by the amount

received by ACM from these entities.

       ACM’s motion in limine #4 to exclude any evidence of Section 6.2.2 of the Master
       Agreement (Doc. #218)

       ACM moves to preclude any evidence, reference, or argument concerning or arising out

of Section 6.2.2 of the Master Agreement and its exclusion of consequential damages. I will

grant this motion for the same reasons that I have denied SS&C’s motion to preclude evidence of

                                                  12
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 13 of 20



consequential damages, such as lost employee time, as discussed above. Section 6.2.2’s

exclusion does not limit the measure of tort damages for pre-contractual negligent

misrepresentation or pre-contractual CUTPA acts of unfair or deceptive trade practices. See

Ulbrich v. Groth, 78 A.3d 76, 98 (Conn. 2013) (pre-contractual negligent misrepresentation

claim does not “arise out of” the breach of contract). I will not preclude the introduction of the

Master Agreement into evidence at trial. But because I am not convinced that Section 6.2.2 has

any legal relevance to the measure of damages in this case, there is no good reason for SS&C to

devote attention at trial to the particulars of Section 6.2.2 or to argue that the jury should

consider Section 6.2.2 relevant to whether ACM may seek recovery for lost employee time.

Accordingly, I will grant ACM’s motion to exclude specific testimony and reference to Section

6.2.2 of the Master Agreement.

       ACM’s motion in limine #6 to permit reference to all of SS&C’s misrepresentations
       (Doc. #223)

       ACM moves to permit reference to all of SS&C’s misrepresentations and not simply

those 22 alleged misrepresentations that it identified by means of an interrogatory response

during the course of discovery. Although the motion is somewhat vague with respect to what

relief ACM seeks, I will grant in part and defer in part the motion based on my understanding of

the relief requested.

       I will grant the motion to the extent that ACM seeks a ruling that the scope of evidence at

trial concerning statements made by SS&C not be limited to the 22 alleged misrepresentations

that ACM identified in its interrogatory response. The evidence at trial may well include many

statements made by the parties to each other even if some of these statements are not the specific

basis for liability as a negligent misrepresentation or under CUTPA. Whether true or untrue, such



                                                  13
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 14 of 20



additional statements may provide important context and background to the jury’s understanding

of the evidence.

       I will otherwise defer consideration of the motion to the extent that it seeks to predicate

SS&C’s liability for negligent misrepresentation or under CUTPA on the basis of any statement

beyond the 22 statements that ACM identified in its interrogatory response. Doc. #214-6. I agree

with SS&C that ACM should have seasonably disclosed any such additional statements by

means of supplementation of its interrogatory response (not simply by flagging additional

statements in its post-discovery summary judgment briefing) and that there is no good reason for

ACM to have failed to do so because it should have had peculiar knowledge from the start of this

litigation of the pre-contractual statements that it believes were false and resulted in damages.

Therefore, it is unlikely that I will allow the jury to consider any additional statement beyond the

22 statements as a predicate for the negligent misrepresentation or CUTPA claims, but it is not

necessary at this time for me to conclusively determine how the jury will be instructed.

       SS&C’s motion in limine to preclude expert Steven Kursh (Doc. #213)

        SS&C has moved to preclude or limit the expert testimony of Steven Kursh on multiple

grounds. As an initial matter, I will review the major principles that guide a court’s

consideration whether to allow expert testimony.

       Federal Rule of Evidence 702 allows for expert testimony if the following conditions are

met: “(a) the expert’s scientific, technical, or other specialized knowledge will help the trier of

fact to understand the evidence or to determine a fact in issue; (b) the testimony is based on

sufficient facts or data; (c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied principles and methods to the facts of the case.” Fed. R. Evid.

702.

                                                 14
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 15 of 20



       Rule 703 in turn allows for an expert to rely on “facts or data … that the expert has been

made aware of or personally observed.” But “if the facts or data would otherwise be

inadmissible, the proponent of the opinion may disclose them to the jury only if their probative

value in helping the jury evaluate the opinion substantially outweighs their prejudicial effect.”

Fed. R. Evid. 703.

       Rule 704 provides that an expert opinion “is not objectionable just because it embraces an

ultimate issue.” Fed. R. Evid. 704. Yet, as the Second Circuit has made clear, this rule still

requires the exclusion of expert testimony that expresses a legal conclusion or that does so by

communicating a legal standard—explicit or implicit—to the jury. See Hygh v. Jacobs, 961 F.2d

359, 363-64 (2d Cir. 1992). Thus, for example, the Second Circuit has found error in a police-

excessive-force case for an expert to testify that the officer’s “conduct was not ‘justified under

the circumstances,’ not ‘warranted under the circumstances,’ and totally improper.’” Id. at 364.

Similarly, “an expert's testimony that a defendant was ‘negligent’ should not have been

allowed.” Ibid.; see also Wilson v. Callahan, 863 F.3d 144, 153 (2d Cir. 2019) (expert testimony

not admissible if it usurps the role of the jury to apply the law to the facts before it); Nimely v.

City of New York, 414 F.3d. 381, 395-97 (2d Cir. 2005) (general discussion of rules governing

admissibility of expert testimony).

       In light of this background I turn to SS&C’s motion to preclude or limit the testimony of

Steven Kursh. As an initial matter, SS&C does not challenge Kursh’s general expertise in light

of his educational training and involvement in more than 200 software implementations. It is also

clear to me that expert testimony in this case could be very helpful because of the highly

technical nature of software purchasing and implementation arrangements in the context of

sophisticated financial business activities.


                                                  15
       Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 16 of 20



       Nevertheless, based on my review of Kursh’s report, I conclude that it well exceeds the

bounds of proper expert testimony and that his testimony must be substantially limited in order

to be permissible at trial. Indeed, much of Kursh’s report resembles a closing argument or

summary judgment brief rather than a communication of technical opinion within the proper

scope of Kursh’s expertise.

       I will grant SS&C’s motion to the extent that it seeks to preclude Kursh from testifying

about what SS&C actually knew, because Kursh is not a fact witness who can testify about what

SS&C actually knew. His expertise does not shed light on what SS&C actually knew, and his

report argumentatively strays well beyond his expertise when it opines about what SS&C

actually knew on the basis of his second-hand review of emails and other documents. Moreover,

such testimony from Kursh about what the parties actually knew would unduly intrude on the

jury’s function to decide what SS&C knew as to any of its statements (and whether any such

statements were statements of fact rather than opinion).

       I will likewise grant SS&C’s motion to preclude to the extent that it would preclude

Kursh from testifying about what SS&C should have known or that SS&C did not act reasonably

when making certain representations. This type of opinion again expresses a legal conclusion

that is actually an elemental part of a negligent misrepresentation claim. It would be akin to

allowing an expert to opine on whether a particular defendant was negligent, which an expert

generally may not do.

       I will also grant SS&C’s motion to the extent that it seeks to preclude Kursh from

testifying either that SS&C’s actions caused the failed implementation of CAMRA or,

conversely, that ACM’s own actions did not cause the failure of the CAMRA implementation.

Kursh’s background and report does not reflect that he has expertise on factual issues of specific

                                                16
       Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 17 of 20



causation, and such testimony would amount to a legal conclusion on the causation aspect of

ACM’s claims.

       Notwithstanding these limitations, there are aspects of Kursh’s background and report

that amply show his qualification to provide expert testimony. I will deny SS&C’s motion to the

extent that it would preclude Kursh from testifying on the basis of his expertise about industry

standards and customs with respect to the sale of enterprise software and software

implementation. For example, based on his extensive experience, Kursh may testify about what

was reasonable under then-prevailing industry standards and customs for the disclosures upon

sale and implementation of enterprise software as to (1) the software’s functionality or technical

suitability and specifications (including any technical or functionality requirements specific to

mortgage REITs), and (2) the “services capacity” or staffing support requirements for a

successful implementation. Although he is not at liberty (as discussed above) to testify about

why the implementation failed for ACM, he is free to testify about common reasons why

particular enterprise software implementation projects do not succeed.

       Moreover, Kursh may testify about ISO Technical Report 19759 (Software Engineering

Body of Knowledge, or “SWEBOK”) and why he believes the standards of SWEBOK are

relevant to his testimony about industry standards. SS&C’s objection to the use of the SWEBOK

standard goes to weight, not to admissibility, and SS&C is free to cross-examine Kursh about

why that standard does not apply, as well as to introduce its own expert testimony about why

SWEBOK may not apply.

       I will also allow Kursh to testify about the functionality and services support

requirements for CAMRA to the extent that a foundation is laid to show his expertise. It will be

helpful for the jury to have testimony about the functionality and implementation requirements

                                                17
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 18 of 20



for sophisticated business software in general but it will be especially helpful to have this

testimony as to CAMRA in particular if ACM can lay an adequate foundation. If so, Kursh may

testify concerning his opinion of what would be a reasonable amount of resources or number of

employee hours for a customer to devote to the implementation of an enterprise software

package and to CAMRA in particular.

       A significant part of the evidence in this case may be the successful or unsuccessful

implementation of CAMRA with several other customers, as previously described in this ruling.

In light of ACM’s claim that such distinctions are attributable to technical differences and

aspects of the method of implementation, I will allow Kursh to testify consistent with paragraphs

53 and 99 of his report about such differences that may explain why an implementation may

succeed with one company while not succeeding with another.

       In short, Kursh appears to be a qualified expert whose testimony may be helpful to the

jury provided that he does not stray from the scope of his expertise. Although Kursh may not

testify concerning ultimate legal conclusions or on issues outside the scope of his expertise, he

may testify concerning general industry standards for functionality and services support as well

as for CAMRA in particular to the extent that an adequate foundation is established. On the basis

of this testimony, the jury may then decide if his testimony is credible and—if so—to what

extent it is helpful to their resolution of ultimate issues of negligence, knowledge, falsity,

deception, and causation (among other issues).

       Accordingly, I will grant in part and deny in part the motion to preclude and limit the

testimony of Steven Kursh. If the parties believe there is some aspect of Kursh’s testimony that I

have not adequately addressed or resolved, they are invited to raise this issue with me.



                                                  18
         Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 19 of 20



         ACM’s motion in limine to preclude or limit expert testimony of Michael Maffattone
         and Brooks Hilliard (Doc. #220)
         ACM moves to preclude or otherwise limit the expert testimony of Michael Maffattone

and Brooks Hilliard on several grounds. I will grant the motion to the extent that SS&C’s experts

may not testify about matters for which I have precluded ACM’s expert as described above. 3

         I will otherwise deny ACM’s motion. ACM argues that Maffattone is not qualified as an

expert witness and is in reality a paid fact witness. I do not agree for the reasons stated by SS&C

in its opposition. Doc. #242. Maffattone is plainly qualified by reason of his background and

experience with more than 100 software implementations and in particular, his familiarity with

CAMRA. This CAMRA-specific experience enhances the usefulness of Maffattone’s expert

testimony. It does not somehow improperly convert Maffattone into a “fact” witness, and there is

no indication that he took part in any of the negotiations and attempted implementation at issue

in this case. The fact that there may be differences between the types of CAMRA

implementations that Maffattone experienced at Annaly and Chimera is grounds for cross-

examination but not for preclusion.

         Maffattone’s analysis and methods, as well as his reliance on the basis of his experience

in the field, have not been shown to be any less established than the analysis and methods of

ACM’s expert, Steven Kursh, whose qualifications have not been challenged. See Nicholas v.

Bratton, 376 F. Supp. 3d 232, 290 (S.D.N.Y. 2019) (discussing how expert methods need not be

scientific but may be premised on practical and specialized experience). Maffattone meets all the




3
  As I made clear at the January 3 hearing on the motions in limine, my intent is to subject each expert to the same
guidelines and limitations as other experts. If for any reason the parties mutually agree that it would be helpful for
their experts to offer testimony beyond the scope of the guidelines described in this ruling, then they are invited to
raise this issue with me.

                                                          19
        Case 3:17-cv-00790-JAM Document 276 Filed 01/05/20 Page 20 of 20



requisites for expert testimony under Rule 702. Accordingly, I will deny ACM’s motion to the

extent that it seeks to altogether preclude the testimony of Maffattone.

        Lastly, as to ACM’s claim that the testimony of both Maffattone and Hilliard would be

duplicative, I will defer consideration of this objection in light of SS&C’s statements at the

hearing on the motion in limine that it may not call Hilliard as an expert witness. Accordingly, I

will grant in part and deny in part ACM’s motion in limine to limit the testimony of SS&C’s

expert witnesses.

                                             CONCLUSION

        For the foregoing reasons, the Court GRANTS in part and DENIES in part and DEFERS

in part the parties’ motions in limine as set forth in this ruling.

        It is so ordered.

        Dated at New Haven this 5th day of January 2020.

                                                        /s/Jeffrey Alker Meyer
                                                        Jeffrey Alker Meyer
                                                        United States District Judge




                                                   20
